DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Receipt is acknowledged of an amendment, filed 6/22/2018, in which claims 1-17 were amended.  Claims 1-17 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I and species (C), Cas9, in the reply filed on 7/28/2021 is acknowledged.  The response indicates that all claim of Group I are readable upon the elected species.
Upon further consideration, the species election requirement has been withdrawn.  The restriction between Groups I and II is maintained.
Claims 14 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/28/2021.
Claims 1-13, 16 and 17 are under consideration.

Information Disclosure Statement
	Receipt of an information disclosure statement, filed on 6/22/2018, is acknowledged.  The signed and initialed PTO 1449 has been mailed with this action.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825.

The sequence disclosures are located paragraph [0018], and Figures 3 and 7. Required response –
A "Sequence Listing" part of the disclosure, as described above in any one of items 1) a), b), c), or d); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application; 
A statement that the "Sequence Listing" includes no new matter; and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825 and the "Legal Framework." 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A CRF; and
Statement according to item 2) b) or c) above. 
If applicant desires the CRF in this application to be identical with the CRF of another application on file in the U.S. Patent and Trademark Office, such request in accordance with 37 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
	The abstract of the disclosure is objected to because it contains legal phraseology such as “said vector” at line 3.  Correction is required.  See MPEP § 608.01(b).

The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without 
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or 
The disclosure is objected to because of the following informalities:
The specification contains seven drawings.  However, the specification does not contain a section that contains a brief description of the drawings.  See item (i) above.  Each figure and labeled part (e.g., A, B, C, etc.) must be described in the Brief Description of the Drawings section.  See MPEP 608.01(f).  
Appropriate correction is required.

Claim Objections
Claim 2 is objected to because of the following informalities:  claim 2 recites, “the DNA-ends” in line 6.  It is clear from reading the specification that the DNA-binding and -cleaving protein encoded by the vector of claim 1 produces DNA ends in prokaryotes (e.g., paragraph [0013]).  However, it would be preferable to amend the claim to recite “(a) at least one protein binding to DNA ends,” because this is the first recitation of “DNA-ends” in the claims.  Appropriate correction is required.

Claim 3 is objected to because of the following informalities:  
1.  Claim 3 recites, “(ii) designing at least one type of single-guide RNA (sgRNA), the 10 to 50 nucleotides (nt) guide sequence of said sgRNA being complementary.”  It is clear from reading the specification that the guide sequence of the sgRNA can be 10 to 50 nucleotides in length and is complementary to a genomic sequence (e.g., paragraph [0009]).  Because this is the 
2.  At line 16, it would be preferable to replace the phrase “for the presence of” with the phrase “at” to improve the language of the claim.
3.  The claim recites the abbreviation “TAL.”  The abbreviation should be spelled out in the first appearance of the claims and should be followed by the abbreviation in parentheses.  
4.  The claim recites the abbreviation “Zn.”  The abbreviation should be spelled out in the first appearance of the claims and should be followed by the abbreviation in parentheses.  
Appropriate correction is required.

Claim 4 is objected to because of the following informalities:  the phrase “belong to bacteria” should be replaced with the phrase “are bacterial cells” to improve the grammar of the claim.  Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  the phrase “the prokaryotic cell” should be amended to recite “the prokaryotic cells” so that consistent claim terminology is used.  Claim 1 sets forth “introducing said vector into said prokaryotic cells.”  Appropriate correction is required.

7 is objected to because of the following informalities:  the claim recites the abbreviation CRISPR, which is not previously recited in the claims and is not spelled out.  The abbreviation should be spelled out in the first appearance of the claims and should be followed by the abbreviation in parentheses.  Appropriate correction is required.

Claim 17 is objected to because of the following informalities:  the claim recites “disruption of gene function (knock-out).”  The specification uses these terms interchangeably (e.g., paragraphs [0001]-[0002]).  The parenthetical phrase is unnecessary and should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claim(s) recite(s) “utilizing DNA-end binding and -repair proteins,” which is a natural phenomenon that occurs in cells without the hand of man.  Malyarchuk et al (DNA Repair, Vol. 6, pages 1413-1424, June 2007) teaches that non-homologous end-joining (NHEJ) is a process where two ends are directly joined using only base-pairing information at DNA termini, which is a major repair pathway in mammalian cells, and which is active in Mycobacterium tuberculosis (e.g., Abstract; paragraph bridging pages 1413-1414).  Malyarchuk et al teach that the NHEJ process involves a number of proteins that bind the ends of the DNA, including Ku, Ku70, Ku80 and DNA protein kinase catalytic subunit, 
When reading the preamble in the context of the entire claim, the recitation “process for genome engineering and editing in prokaryotes, particularly targeted modification of a prokaryotic genome, such as disruption of gene function (knock-out), deletion of genomic loci or insertion of DNA elements in prokaryotes in combination with programmable nucleases that work via introduction of DNA-double strand breaks” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim is not considered a limitation and is of no significance to claim construction. 
Accordingly, the claimed process of “utilizing DNA-end binding and -repair proteins” is a natural phenomenon that is carried out in nature in the eukaryotic organisms, and at least Mycobacterium tuberculosis.
This judicial exception is not integrated into a practical application because the claim does not include any element in addition to the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim does not include any element in addition to the judicial exception.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 10-13 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 is vague and indefinite in that the metes and bounds of the phrase “(iii) introducing said vector into said prokaryotic cells to enable introduction of double strand DNA breaks according to claim 1 in the genome of said prokaryotic cells” are unclear.  The phrase is unclear in that each of claims 1 and 2 comprise a step of “(i) providing a culture of prokaryotic cells.”  It is unclear if “said prokaryotic cells” refers to the cells provided in claim 1 step (i) or the cells provided in claim 2 step (i).  Furthermore, each of claims 1 and 2 comprise a step of preparing a vector.  The composition of the vectors is different.  It is unclear if “said vector” refers to the vector prepared in claim 1 step (ii), or the vector prepared in claim 2 step (ii).  The relationship between the steps recited in claim 2 and the steps recited in claim 1 is unclear.  It would be remedial to amend the claim 2 to recite, “A method for reconstituted DNA end repair in a prokaryote comprising the following steps: (i) providing a culture of prokaryotic cells, (ii) preparing a first vector comprising an expression system comprising at least one programmable DNA-binding and -cleaving protein, (iii) preparing a second vector comprising an expression cassette for a DNA double strand break repair system comprising (a) at least one protein capable of binding to DNA ends, and (b) at least one protein with DNA ligase activity, and (iv) introducing said first vector and said second vector into said prokaryotic cells to enable introduction and repair of double strand DNA breaks.”
The term "desired" in part (ii) of claim 3 is a relative term which renders the claim indefinite.  The term "desired" is not defined by the claim, the specification does not provide a 
	Claim 3 is vague and indefinite in that the metes and bounds of the phrase “at least one optionally modified sgRNA” are unclear.  The phrase is unclear in that it is unclear what is optional.  It is unclear whether the vector must encode the “one type of single-guide RNA (sgRNA)” of part (ii), where the sequence of the designed sgRNA is further optionally modified, or whether the presence of a modified sgRNA in the vector is optional.  It would be remedial to amend the claim language to clearly replace the phrase “(b) at least one optionally modified sgRNA” with the phrase “(b) the at least one sgRNA” (along with the proposed amendment to part (ii) of claim 3 as suggested in the objection to claim 3 above).
Claim 3 recites the limitation "said vectors" in line 14.  There is insufficient antecedent basis for this limitation in the claim.  Part (iii) of the claim sets forth a single vector.  No other vector is set forth in the claim.  It would be remedial to replace “said vectors” with the phrase “said vector” to make it clear that the single vector is used in the transformation step.
Regarding claim 3, the term "e.g." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  It would be remedial to delete the phrase “(e.g. chemical transformation, electroporation, conjugation or transduction)” or to amend the claim to recite, “transforming said culture of prokaryotic cells with said vector by a method selected from the group consisting of chemical transformation, electroporation, conjugation and transduction.”
	Claim 3 is vague and indefinite in that the metes and bounds of the phrase “(iv) transforming said culture of prokaryotic cells with said vectors by standard methods…to target 
Claim 10 recites the limitation "the DNA-end repair protein" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 10 depends from claim 1, which recites “at least one programmable DNA-binding and -cleaving protein.”  There is no indication in the specification that the protein of claim 1 further comprises DNA-end repair activity.  It would be remedial to amend claim 10 to depend from claim 2 and to recite, “wherein the at least one protein binding to DNA-ends is a Ku protein, wherein the at least one protein with DNA-ligase activity is a LigD protein.”
	Claim 10 is vague and indefinite in that the metes and bounds of the phrase “proteins showing at least 30% identity in their primary sequence to protein Ku, and/or LigD of prokaryotes” are unclear.  The phrase is unclear in that the relationship of the primary sequence of the proteins used in the method to the prokaryotic proteins is not based on any known or 
Claim 11 recites the limitation "the DNA-end repair protein" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 11 depends from claim 1, which recites “at least one programmable DNA-binding and -cleaving protein.”  There is no indication in the specification that the protein of claim 1 further comprises DNA-end repair activity.  It would be remedial to amend claim 11 to depend from claim 2 and to recite, “wherein the at least one protein binding to DNA-ends is a Ku protein, wherein the at least one protein with DNA-ligase activity is a LigD protein, and wherein the Ku protein and LigD protein are from Gram-positive bacteria.”
Claim 12 recites the limitation "the DNA-end repair protein" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 12 depends from claim 1, which recites “at least one programmable DNA-binding and -cleaving protein.”  There is no indication in the specification that the protein of claim 1 further comprises DNA-end repair activity.  It would be remedial to amend claim 12 to depend from claim 2 and to recite, “wherein the at least one protein binding to DNA-ends is a Ku protein, wherein the at least one protein 
Claim 13 recites the limitation "the DNA-end repair protein" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 11 depends from claim 1, which recites “at least one programmable DNA-binding and -cleaving protein.”  There is no indication in the specification that the protein of claim 1 further comprises DNA-end repair activity.  It would be remedial to amend claim 13 to depend from claim 22 and to recite, “wherein the Mycobacteria are Mycobacterium tuberculosis.”
Regarding claim 17, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed preamble.  See MPEP § 2173.05(d).  The claim recites “such as disruption of gene function (knock-out), deletion of genomic loci or insertion of DNA elements in combination with programmable nucleases that work via introduction of DNA-double strand breaks.”  However, it is unclear whether this is a requirement of the claim preamble.  The only recited method step is “utilizing DNA-end binding and -repair proteins.”  Thus, it is unclear whether the phrase after “such as” is required or not.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 recites “in which the vector is introduced into the prokaryotic cell by transformation, transduction or conjugation.”  Claim 6 depends from claim 1, which recites “introducing said vector into said prokaryotic cells.”  The specification uses the term “transforming” to mean any method of introducing a vector into a prokaryotic cell (e.g., paragraph [0009]).  When the alternative of “transformation” is selected, the method of claim 1 is not further limited.  It would be remedial to amend the phrase to recite, “in which the vector is introduced into the prokaryotic cell by chemical transformation, transduction or conjugation.”  Chemical transformation further limits the general introduction/transformation of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 16 recites “utilizing the method of Claim 1.”  The preamble is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations.  Thus, the method of claim 16 does not add any further limitation to the method of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 7 requires the provision of a genus of RNA-dependent CRISPR-associated nucleases that must function as a programmable DNA-binding and -cleaving protein.  The claim encompasses any CRISPR-associated nuclease from any type of class 1 or class 2 CRISPR system.  
	To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of a complete or partial structure, physical and/or 
	Even if one accepts that the examples described in the specification meet the claim limitations of the rejected claims with regard to structure and function, the examples are only representative of Cas9 and Cpf1.  The results are not necessarily predictive of RNA-dependent CRISPR-associated nucleases.  Thus, it is impossible for one to extrapolate from the two examples described herein those nucleases that would necessarily meet the structural/functional characteristics of the rejected claims.
	The prior art does not appear to offset the deficiencies of the instant specification in that it does not describe a genus of RNA-guided endonucleases, or more specifically RNA-guided endonucleases from class2-type II CRISPR systems.  Makarova et al (Nature Reviews. Microbiology. Vol. 13, No. 11, pages 722-736, September 28, 2015) teach that many different types of CRISPR systems, including different proteins that function to an effector module (e.g., guide RNA) and cleave a target (e.g., DNA) exist (e.g., Figs. 1 and 2).  Shmakov et al (Molecular Cell. Vol. 60, pages 385-397, November 5, 2015) teach that Cas9 and Cpf1 were the only known Class 2 RNA-guided endonucleases (e.g., Abstract).  Shmakov et al teach that C2c1 is a newly discovered Class 2 RNA-guided DNA endonuclease.  Accordingly, one would have recognized the large genus of RNA-dependent CRISPR-associated nucleases exist, yet those nucleases with defined programmable DNA-binding and -cleaving activity were limited to a smaller subgenus of Cas9, Cpf1 and C2c1.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by .  Malyarchuk et al (DNA Repair, Vol. 6, pages 1413-1424, June 2007; see the entire reference).
	Claim 17 is drawn to the step of “utilizing DNA-end binding and -repair proteins.”  When reading the preamble in the context of the entire claim, the recitation “process for genome engineering and editing in prokaryotes, particularly targeted modification of a prokaryotic genome, such as disruption of gene function (knock-out), deletion of genomic loci or insertion of DNA elements in prokaryotes in combination with programmable nucleases that work via introduction of DNA-double strand breaks” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide 
	Malyarchuk et al teach that Mycobacterium tuberculosis uses a Ku-like protein (claimed DNA-end binding protein) and an ATP-dependent DNA ligase, Ligase D (LigD, claimed DNA-repair protein) to carry out non-homologous end-joining in the cell (e.g., Abstract).

Claims 1-13, 16 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Beisel et al (WO 2016/205623 A1, effective date of June 17, 2015, which is the filing date of Application No. 62/180,977; see the entire reference).
Regarding claims 1, 2, 4, 7-9, 16 and 17, Beisel et al teach a method of editing a target DNA in the genome of a bacterium, comprising introducing into a bacterium a synthetic CRISPR array comprising at least one spacer having substantial complementarity to a target DNA in the genome of the bacterium, a tracr nucleic acid, a polynucleotide encoding an ATP-dependent DNA ligase (LigD) and a polynucleotide encoding a DNA-end-binding protein Ku, and a polynucleotide encoding a Cas9 nuclease using a recombinant nucleic acid construct (e.g., page 2, lines 26-34; ‘977, page 2, lines 25-32).  Beisel et al teach the method where the recombinant nucleic acid construct is a vector that is prepared and introduced into a culture of bacteria (e.g., page 24, line 26 to page 25, line 10, and the paragraph bridging pages 23-24; ‘977, page 24, lines 13-34, and the paragraph bridging pages 23-24).
Regarding claim 3, Beisel et al teach a method of editing a target DNA in the genome of a bacterium, comprising introducing into a bacterium a synthetic CRISPR array comprising at least one spacer having substantial complementarity to a target DNA in the genome of the bacterium, a tracr nucleic acid, a polynucleotide encoding an ATP-dependent DNA ligase (LigD) 
	Regarding claim 5, Beisel et al teach the method where the vector is a plasmid or phage vector (e.g., paragraph bridging pages 23-24; ‘977, paragraph bridging pages 23-24).
	Regarding claim 6, Beisel et al teach the method where the vector is introduced by transformation or transduction (e.g., paragraph bridging pages 24-25; ‘977, page 24, lines 18-28).
	Regarding claim 10, Beisel et al teach the method where the Ku and LigD proteins are 100% identical to Ku and LigD proteins of prokaryotes (e.g., page 28, lines 3-6; ‘977, page 27, lines 23-27).
	Regarding claim 11, Beisel et al teach the method where the Ku and LigD proteins are from a Gram-positive bacterium (e.g., page 28, lines 3-6; ‘977, page 27, lines 23-27).
	Regarding claims 12 and 13, Beisel et al teach the method where the Ku and LigD proteins are from Mycobacterium tuberculosis (e.g., page 28, lines 3-6; ‘977, page 27, lines 23-27).

Citation of Pertinent Prior Art

Selle et al. Harnessing CRISPR-Cas systems for bacterial genome editing. Trends in Microbiology, Vol. 23, No. 4, pages 225-232, 2015, published online February 17, 2015.  Selle et al teach that Ku and LigD participate in NHEJ in certain bacteria suggest that recombinant expression of proteins Ku and LigD in bacteria may offer an avenue for the high-frequency generation and recovery of mutants (e.g., Box 1; page 230, paragraph bridging columns).
Tong et al. CRISPR-Cas9 based engineering of Actinomycetal genomes. ACS Synthetic Biology, Vol. 4, pages 1020-1029, March 25, 2015.  Tong et al teach the use of a vector comprising an expression system comprising at least one programmable DNA-binding and -cleaving protein, which is a Cas9 protein, to target a specific DNA sequence in the genome of Gram-positive bacteria for modification by non-homologous end-joining (NHEJ) or homology directed repair (HDR) (e.g., Abstract).  Tong et al teach optimization of the intrinsic NHEJ pathway of Streptomyces coelicolor by expressing ligase D (LigD) along with the Cas9 protein and sgRNA (e.g., pages 1023-1025, Optimizing the Intrinsic NHEJ Pathway by Coexpression of LigD Ligase; Fig. 3).
Weber et al. WO 2016/150855 A1. Weber et al teach that there are four major universal gene editing tools that have been developed: (1) meganucleases, (2) zinc finger (ZF) nucleases, (3) transcription activator-like effectors (TALEs), and the RNA-guided DNA endonuclease Cas9 from the type II bacterial adaptive immune system Clustered Regularly Interspaced Short Palindromic Repeats (CRISPR) (e.g., paragraph bridging pages 1-2).  Weber et al teach the reconstitution of the NHEJ pathway in Streptomyces coelicolor by supplying the missing ligase D (LigD) component of the pathway (e.g., Example 3).
Streptomyces species using an engineered CRISPR/Cas system. ACS Synthetic Biology, Vol. 4, pages 723-728, December 2, 2014.  Cobb et al teach the introduction of a plasmid encoding Cas9 and sgRNA to edit the genome of Streptomyces by recombination-drive repair (e.g., Abstract; page 724, right column, 1st and 2nd full paragraphs; paragraph bridging pages 724-725; page 725; Table 1).
Aravind et al. Prokaryotic homologs of the eukaryotic DNA-end-binding protein Ku, novel domains in the Ku protein and prediction of a prokaryotic double-strand break repair system. Genome Research, Vol. 11, pages 1365-1374, 2001.  Aravind et al teach that the distribution of the Ku homologs in bacteria coincides with that of the archaeal-eukaryotic-type DNA primase and genes for prokaryotic Ku homologs form predicted operons with genes coding for an ATP-dependent DNA ligase and/or archaeal-eukaryotic-type DNA primase (e.g., Abstract).  Aravind et al teach the presence of a conserved Ku-core domain (e.g., Figs. 1 and 2).
Zhu et al. Atomic structure and nonhomologous end-joining function of the polymerase component of bacterial ligase D. Proceedings of the National Academy of Sciences, USA. Vol. 103, No. 6, pages 1711-1716, 2006.  Zhu et al provide a structural and functional characterization of LigD.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916.  The examiner can normally be reached on M-F, 9 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Jennifer Dunston
Primary Examiner
Art Unit 1636



/Jennifer Dunston/Primary Examiner, Art Unit 1699